Per Curiam.
Respondent was admitted to practice by this Court in 1987.
In August 2001, in the United States District Court for the District of New Jersey, respondent was convicted upon his plea of guilty to conspiracy to commit wire fraud in violation of 18 USC § 371. The information indicated that respondent conspired in a scheme to embezzle from investors in bank debenture instruments. He has been sentenced to 27 months’ imprisonment, three years’ supervised release and restitution.
In view of respondent’s conviction of a serious crime, we granted petitioner’s motion to suspend him from practice until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g) (Matter of Joslin, 288 AD2d 552). Respondent was also directed to show cause why such a final disciplinary order should not be made. He has made no appearance in this proceeding.
Under the circumstances presented, we conclude that respondent should be disbarred.
Cardona, P. J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that respondent is disbarred and his name is stricken from the roll of attorneys, effective immediately; and it is further ordered that respondent is commanded to desist and *776refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority and from giving to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.